UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811- 3940 Strategic Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 3/31/10 The following N-Q relates only to the Registrants series listed below and does not affect the other series of the Registrant, which have different fiscal year ends and, therefore, different N-Q reporting requirements. Separate N-Q Forms will be filed for these series, as appropriate. Dreyfus Active Midcap Fund (formerly, Dreyfus New Leaders Fund) FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Active Midcap Fund March 31, 2010 (Unaudited) Common Stocks99.3% Shares Value ($) Consumer Discretionary15.1% Advance Auto Parts 113,900 a 4,774,688 Aeropostale 235,050 b 6,776,491 American Greetings, Cl. A 35,100 731,484 Big Lots 173,200 a,b 6,307,944 Career Education 128,600 b 4,068,904 Corinthian Colleges 342,400 a,b 6,022,816 DeVry 9,300 606,360 DISH Network, Cl. A 295,100 6,143,982 Dollar Tree 88,300 b 5,229,126 GameStop, Cl. A 239,800 a,b 5,254,018 Garmin 181,700 a 6,991,816 H & R Block 38,000 676,400 Liberty Global, Cl. A 19,500 a,b 568,620 Priceline.com 22,500 a,b 5,737,500 Rent-A-Center 134,400 b 3,178,560 Ross Stores 111,800 a 5,977,946 TJX 59,900 2,546,948 TRW Automotive Holdings 33,500 b 957,430 Whirlpool 24,100 2,102,725 Consumer Staples7.4% Coca-Cola Enterprises 35,700 987,462 ConAgra Foods 233,700 5,858,859 Dean Foods 36,600 b 574,254 Del Monte Foods 452,600 6,607,960 Estee Lauder, Cl. A 91,800 5,955,066 H.J. Heinz 34,600 1,578,106 Hershey 136,900 5,860,689 Lancaster Colony 19,700 1,161,512 Lorillard 27,300 2,054,052 Tyson Foods, Cl. A 310,000 5,936,500 Energy3.3% Bill Barrett 14,800 b 454,508 Cimarex Energy 89,300 5,302,634 El Paso 121,800 1,320,312 Spectra Energy 343,100 7,730,043 Whiting Petroleum 20,700 b 1,673,388 Financial16.0% Allied World Assurance Holdings 18,400 825,240 American Financial Group 177,200 5,041,340 AmeriCredit 187,600 a,b 4,457,376 Annaly Capital Management 400,900 c 6,887,462 Chimera Investment 409,800 1,594,122 Discover Financial Services 439,638 6,550,606 Endurance Specialty Holdings 72,600 2,697,090 Everest Re Group 14,800 1,197,764 Federated Investors, Cl. B 206,400 a 5,444,832 Fidelity National Financial, Cl. A 151,800 2,249,676 Fifth Third Bancorp 486,400 6,610,176 Hospitality Properties Trust 92,400 c 2,212,980 Interactive Brokers Group, Cl. A 158,600 a,b 2,561,390 Investment Technology Group 228,600 a,b 3,815,334 Moody's 236,800 a 7,044,800 Nasdaq OMX Group 189,600 b 4,004,352 PartnerRe 20,700 1,650,204 Plum Creek Timber 900 a,c 35,019 Potlatch 30,900 1,082,736 Protective Life 243,600 5,356,764 RenaissanceRe Holdings 19,000 1,078,440 SVB Financial Group 43,900 b 2,048,374 T. Rowe Price Group 30,600 1,680,858 TD Ameritrade Holding 176,600 b 3,365,996 Health Care13.0% Cephalon 14,600 b 989,588 Endo Pharmaceuticals Holdings 129,500 b 3,067,855 Forest Laboratories 150,600 b 4,722,816 Hospira 132,300 b 7,494,795 Humana 101,100 b 4,728,447 Kinetic Concepts 5,200 a,b 248,612 King Pharmaceuticals 114,900 b 1,351,224 Laboratory Corp. of America Holdings 18,300 a,b 1,385,493 Life Technologies 96,500 b 5,044,055 Medicis Pharmaceutical, Cl. A 160,000 4,025,600 Mednax 90,500 b 5,266,195 Mettler-Toledo International 44,600 b 4,870,320 Omnicare 246,500 a 6,973,485 Perrigo 97,400 5,719,328 Tenet Healthcare 365,000 b 2,087,800 Universal Health Services, Cl. B 19,300 677,237 Valeant Pharmaceuticals International 132,000 a,b 5,664,120 Industrial9.0% Alliant Techsystems 24,400 a,b 1,983,720 Carlisle Cos. 131,800 5,021,580 FTI Consulting 87,200 b 3,428,704 Hertz Global Holdings 41,700 a,b 416,583 Hubbell, Cl. B 12,900 650,547 ITT 24,300 1,302,723 Nordson 21,900 1,487,448 Oshkosh 166,000 b 6,696,440 R.R. Donnelley & Sons 322,400 6,883,240 Southwest Airlines 472,800 6,250,416 SPX 15,400 1,021,328 Toro 63,800 3,137,046 Valmont Industries 76,500 6,336,495 Information Technology17.8% Broadridge Financial Solutions 15,100 322,838 Convergys 441,400 b 5,411,564 Cypress Semiconductor 488,800 b 5,621,200 DST Systems 65,400 2,710,830 Fairchild Semiconductor International 451,600 b 4,809,540 Fiserv 141,200 b 7,167,312 Ingram Micro, Cl. A 48,400 b 849,420 Intuit 124,400 b 4,271,896 Jabil Circuit 228,000 3,691,320 Lexmark International, Cl. A 118,200 b 4,264,656 ManTech International, Cl. A 13,500 b 659,205 McAfee 28,200 b 1,131,666 Micros Systems 41,000 b 1,348,080 NeuStar, Cl. A 18,800 b 473,760 RF Micro Devices 1,119,300 b 5,574,114 SAIC 56,200 b 994,740 SanDisk 212,700 b 7,365,801 Seagate Technology 383,900 b 7,010,014 Sybase 14,100 b 657,342 ValueClick 18,900 b 191,646 Varian Semiconductor Equipment Associates 147,000 b 4,868,640 VeriSign 213,400 a,b 5,550,534 Vishay Intertechnology 492,200 b 5,035,206 Western Digital 190,100 b 7,411,999 Xerox 74,551 726,872 Materials8.6% CF Industries Holdings 8,100 738,558 Commercial Metals 292,400 4,403,544 Crown Holdings 168,000 b 4,529,280 Huntsman 298,600 3,598,130 International Paper 300,000 7,383,000 Lubrizol 69,300 6,356,196 Nalco Holding 177,500 4,318,575 Reliance Steel & Aluminum 131,100 6,454,053 Sealed Air 3,500 73,780 Worthington Industries 288,800 4,993,352 Utilities9.1% American Water Works 10,297 224,063 Constellation Energy Group 189,700 6,660,367 Great Plains Energy 147,200 2,733,504 IDACORP 30,500 1,055,910 Integrys Energy 132,900 a 6,296,802 Northeast Utilities 43,200 1,194,048 NV Energy 62,100 765,693 Pinnacle West Capital 153,700 5,799,101 PNM Resources 81,300 1,018,689 Sempra Energy 114,800 5,728,520 TECO Energy 404,500 6,427,505 Westar Energy 139,800 3,117,540 WGL Holdings 8,900 308,385 Wisconsin Energy 78,000 3,853,980 Xcel Energy 2,900 61,480 Total Common Stocks (cost $422,967,480) Other Investment.8% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $3,823,000) 3,823,000 d Investment of Cash Collateral for Securities Loaned10.5% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $52,153,339) 52,153,339 d Total Investments (cost $478,943,819) 110.6% Liabilities, Less Cash and Receivables (10.6%) Net Assets 100.0% a Security, or portion thereof, on loan. At March 31, 2010, the total market value of the fund's securities on loan is $57,151,142 and the total market value of the collateral held by the fund is $58,938,709, consisting of cash collateral of $52,153,339 and U.S. Government and Agency securities valued at $6,785,370. b Non-income producing security. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. At March 31, 2010, the aggregate cost of investment securities for income tax purposes was $478,943,819. Net unrealized appreciation on investments was $69,382,044 of which $74,851,562 related to appreciated investment securities and $5,469,518 related to depreciated investment securities. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2010 in valuing the fund's investments: Level 1 - Unadjusted Level 2 - Other Significant Level 3 -Significant Assets ($) Quoted Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Equity Securities - Domestic+ - - Mutual Funds - - + See Statement of Investments for industry classification. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded.
